Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 18, 2016

                                        No. 04-16-00388-CR

                                       Raul Aguero AYALA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. B14466
                          Honorable M. Rex Emerson, Judge Presiding


                                           ORDER

       Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal and
requests that he be permitted to withdraw as appellant’s counsel. Counsel certifies he has served
a copy of the brief on appellant and advised appellant of his right to review the record and file a
pro se brief. Counsel also certifies that he has forwarded copies of the clerk’s and reporter’s
records to appellant.

        If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,
no pet.).

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court